ORDER
This matter having been duly presented to the Court, it is ORDERED that ROGER C. PETERMAN of HAWORTH, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for a period of six months effective December 5, 2001, by Order of this Court filed September 19, 2002, be restored to the practice of law, effective immediately; and it is further
*441ORDERED that respondent shall submit to random drug testing arranged by the Office of Attorney Ethics as ordered on September 19, 2002, for a period of one year effective December 5, 2002, and until the further Order of the Court.